Citation Nr: 0735824	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to death benefits, to include dependency and 
indemnity compensation (DIC) and death pension benefits, as a 
surviving spouse of a deceased veteran.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active military duty from May 1976 to 
January 1979 and from December 1990 to November 1991.  The 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 2004.  

2.  The veteran died in November 2004; the veteran's service-
connected chronic obstructive pulmonary disease (COPD) 

3.  The veteran and the appellant were married within 15 
years of the veteran's period of service in which the 
veteran's service-connected COPD was incurred.




CONCLUSIONS OF LAW

1.  The criteria for eligibility for death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.207 (2007).

2.  The criteria for eligibility for dependency and indemnity 
compensation (DIC) have been met.  8 U.S.C.A. §§ 101, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 
3.207 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising her of whose specific 
responsibility, her's or VA's, it is for obtaining the 
supporting evidence, and giving her an opportunity to submit 
any relevant evidence in her possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

Legal Criteria

The appellant claims entitlement to DIC and death pension 
benefits as the surviving spouse of the veteran.  Generally, 
DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. §§ 101(14), 1310; 
38 C.F.R. § 3.5(a).  Death pension is a benefit payable by VA 
to a veteran's surviving spouse because of the veteran's 
nonservice-connected death, subject to the surviving spouse's 
annual income.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.3 (2007).  The term "surviving 
spouse" means a person of the opposite sex who was married 
to a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

Subject to confirmation by the claimant, a claim for service-
connected death benefits shall be considered a claim for DIC. 
38 C.F.R. § 3.702.

Under 38 C.F.R. § 3.54(c), dependency and indemnity 
compensation payable under 38 U.S.C. 1310(a) may be paid to 
the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated, for 1 year or more, 
or for any period of time if a child was born of the 
marriage, or was born to them before the marriage. 

Subject to confirmation by the claimant, a claim for service-
connected death benefits shall be considered a claim for DIC. 
38 C.F.R. § 3.702.

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or January 1, 2001, in the case of 
Persian Gulf War era veterans). 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.54(a).

Analysis

As previously noted, the veteran had active military service 
from May 1976 to January 1979 and December 1990 to November 
1991.  He died in November 2004 due to cardiac arrest as a 
consequence of respiratory arrest due to airway obstruction.  
Other significant conditions contributing to death, but not 
resulting in the underlying cause of death were aspiration 
pneumonia and neck trauma.  At the time of his death, the 
veteran was service-connected for COPD and post-operative 
residuals of a fracture of the left radius; he was granted a 
total disability evaluation due to individual 
unemployability.  

The veteran and the appellant were married on July 1, 2004.  
The veteran filed her claim of entitlement to DIC, death 
pension, and accrued benefits in December 2004, wherein she 
alleged that the veteran's death was due to his military 
service.  In the December 2004 rating decision, the RO 
granted service connection for the cause of the veteran's 
death, as the contributory cause of the veteran's death was 
his service-connected COPD.  Nevertheless, the RO determined 
that the appellant was not entitled to death pension or DIC 
benefits.

In reviewing the marriage dates required to establish a 
surviving spouse's entitlement to potential benefits, the 
Board finds that the appellant does not meet any of the 
necessary criteria for entitlement to death pension.  The 
veteran was not married to the veteran for a year, there were 
no children born of the marriage, and she was not married to 
the veteran prior to January 1, 2001.

Nevertheless, despite the fact that the appellant was married 
to the veteran for less than one year prior to his death, the 
appellant meets the criteria for entitlement to DIC benefits.  
In this regard, the Board points out that the veteran's death 
was due to his service-connected COPD and that his marriage 
to the appellant occurred within 15 years of his November 
1991 discharge from the military.  This period of service, 
according to a June 2000 rating decision, which granted the 
veteran service connection for COPD, is the relevant period 
of service in which the veteran's COPD was incurred.  
Therefore, the appellant's marriage to the veteran meets the 
criteria for entitlement to DIC benefits under 38 C.F.R. 
§ 3.54(c)(1).


ORDER

Entitlement to VA death pension benefits is denied.

Entitlement to VA DIC benefits is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.
.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


